Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "first electrode stack. . .second electrode stack".  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotoh (US 20210061651 A1), in view of Rusu (US 20040224091 A1).
Regarding Claim 1, Gotoh teaches: A MEMS device (Title, Figs. 2-3, 7), comprising: an anchor (11); a diaphragm structure over the anchor (13), the diaphragm structure having an opening through the diaphragm structure (14). Gotoh does not specifically teach: and a sealing film covering at least a portion of the opening. In a related field, Rusu teaches to provide a sealing structure over an opening of a MEMS device (Figs. 4-6 and ¶ [0049]-[0055]). The purpose of the sealing film is to reduce an opening size of a MEMS device (¶ [0049]: “The layer 7 is deposited on top of the film or membrane layer 3 that comprises openings 4, until the openings 4 are reduced in diameter up to being almost completely sealed. This layer 7 is preferably thin enough such that no actual closing of the cavity 5 occurs. By depositing this sealing layer 7, the span D of the original openings 4, may be reduced to a span D', where D'<D (see FIG. 1, where this is illustrated).”). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gotoh to include a sealing film, such as taught by Rusu, when seeking to decrease a size of the vent 14 of Gotoh. Motivation for doing so would lie in fine tuning the acoustic characteristics of the diaphragm 13 of Gotoh. The modified Gotoh would further teach: wherein the sealing film forms a bridge across the opening of the diaphragm structure (since the opening would be surrounded at least partially as properly modified by Rusu, it can be said a bridge would be formed in an area of the opening. Note that the claim does not require a sealed bridge, emphasis added).
Regarding Claim 2, Gotoh, in view of Rusu, teaches: wherein the sealing film angles towards a sidewall of the opening (as shown in Figs. 4-6 of Rusu).
Regarding Claim 3, Gotoh, in view of Rusu, teaches: wherein the diaphragm structure has a lower surface adjacent to the anchor, and the sealing film is on the lower surface of the diaphragm (the layer of Rusu is shown applied to an upper surface of the membrane 3, however Gotoh teaching a film layer 13B on a lower surface of membrane 13C. It would be understood that proper modification of Gotoh would place the sealing film of Rusu on either upper or lower surfaces of 13C).
Regarding Claim 4, Gotoh, in view of Rusu, teaches: wherein the diaphragm structure has a lower surface adjacent to the anchor and an upper surface opposite to the lower surface, and the sealing film is on the upper surface of the diaphragm structure (the layer of Rusu is shown applied to an upper surface of the membrane 3, however Gotoh teaching a film layer 13B on a lower surface of membrane 13C. It would be understood that proper modification of Gotoh would place the sealing film of Rusu on either upper or lower surfaces of 13C).
Regarding Claim 7, Gotoh, in view of Rusu, teaches: wherein the sealing film comprises a flexible thin film (Rusu: ¶ [0049] thin film, would necessarily be flexible).
Regarding Claim 10, Gotoh, in view of Rusu, teaches: wherein the sealing film partially overlaps the diaphragm structure, and partially exposes the diaphragm structure (Rusu: Figs. 4-6).

Claim 20, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metzger (US 20190112182 A1).
Regarding Claim 20, Metzger does not specifically teach: further comprising forming a temporary adhesive layer and a carrier over the diaphragm structure, forming a cavity in the substrate, and removing the temporary adhesive layer and the carrier after forming the cavity in the substrate. However, the use of etchings and etching protectants and sacrificial layers during a manufacturing of MEMS devices is well known in the art. It would have been obvious to try to use an adhesive layer as claimed for the purpose of manufacturing a diaphragm with an additional sealing layer. Motivation for doing so would lie in aiding of the attachment of the layer during a manufacturing process. Metzger additionally shows the use of a cavity 220.
Regarding Claim 24, Metzger teaches: wherein the opening is connected to the cavity (as shown in Fig. 4).
Regarding Claim 25, Metzger teaches: wherein the opening is separated from the cavity by the sealing film (as shown).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 15-18, 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Metzger (US 20190112182 A1).
Regarding Claim 11, Metzger teaches: A MEMS device (Title, Figs. 1D, 4), comprising: an anchor (241); a membrane having a stationary end fixed on the anchor (either side of 210), and a movable end opposite to the stationary end and defining an opening through the membrane (opening is shown in Fig. 1D beneath sealing layers of Fig. 1C 240, 250, 270), the opening having a first sidewall and a second sidewall opposite to the first sidewall (as shown) and a sealing film over a surface of the membrane (240, 250, 270, 280 of Figs. 1C-1D), wherein a projection of a portion of the sealing film in a direction normal to the surface of the membrane is between the first sidewall and the second sidewall of the opening (as shown), and the sealing film fully seals the opening of the membrane (as shown).
Regarding Claim 15, Metzger teaches: further comprising a passivation layer along an upper surface of the membrane, wherein the sealing film is disposed on the passivation layer (¶ [0020]-[0021]: layer 240 of silicon nitride).
Regarding Claim 16, Metzger teaches: wherein the sealing film is disposed on the surface of the membrane adjacent to the anchor (as shown).
Regarding Claim 17, Metzger teaches: wherein the sealing film partially covers the membrane and partially exposes the membrane (as shown).
Regarding Claim 18, method steps are recited for forming the structure of 11 above. Therefore, Claim 18 is rejected for the same reasons as above with respect to Claims 11. 
Regarding Claim 22, Metzger teaches: wherein the sealing film comprises a dielectric layer (¶ [0026]: silicon nitride).
Regarding Claim 23, Metzger teaches: wherein the sealing film comprise a flexible thin film (any of layers 240, 250, 270 could be considered a flexible thin film).

Allowable Subject Matter
Claims 8-9, 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Upon further review, the claimed bridge of Claim 1 was given more weight than it was due in the original Office action. See rejection above for an explanation. Applicant’s arguments with respect to claim(s) 11, 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW A EASON/Primary Examiner, Art Unit 2651